                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                 CHAPTER 13
Marsena L Tyronce                                                 CASE NO. 19-41124-PJS
                                                                  JUDGE PHILLIP J SHEFFERLY
Debtor                                   /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee requires debtor provide copies of all 2018 W-2s/1099s, immediately,
             and a copy of the 2018 income tax return, when filed.

         2. Trustee requires debtor to remit the 2018 income tax refund to the Trustee within
             14 days of receipt.

         3. Trustee requires verification of debtor's income from second job.

         4. Where debtor has failed to check a box in Class 9 of the Chapter 13 Plan
             regarding the dividend to unsecured creditors, Trustee requires clarification in any
             Order Confirming Plan.

         5. Trustee requests all available post-petition pay stubs in order to verify debtor’s
             income. Trustee requires the pay stubs to be received by the Trustee immediately.

         6. Trustee objects to debtor’s failure to list the residential lease in the Schedules and
             treat in the Chapter 13 Plan.


                                                                          Page 1 of 3
          19-41124-pjs   Doc 31    Filed 03/13/19   Entered 03/13/19 09:59:27   Page 1 of 3
       7. Trustee objects to debtor’s failure to treat Rent A Center in the Chapter 13 Plan as
           this creditor is listed on Schedule G.

       8. Trustee questions the valuation and requests information and documents underlying
           the lawsuit disclosed on Schedule B  including any complaint, answer and
           Scheduling Order. Trustee requires debtor remit all proceeds, if any, to the
           Chapter 13 Trustee for the benefit of debtor’s creditors.

       9. Trustee objects to debtor’s failure to disclose 403(B) on Schedule B. Trustee
           requests amendment of same.


         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: March 13, 2019                       OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                            KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                            /s/ MARIA GOTSIS
                                            Krispen S. Carroll (P49817)
                                            Maria Gotsis (P67107)
                                            719 Griswold Street, Ste 1100
                                            Detroit, MI 48226
                                            (313) 962-5035
                                            notice@det13ksc.com




                                                                          Page 2 of 3
        19-41124-pjs   Doc 31    Filed 03/13/19     Entered 03/13/19 09:59:27   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Marsena L Tyronce                                                  CASE NO. 19-41124-PJS
                                                                   JUDGE PHILLIP J SHEFFERLY
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             BABUT LAW OFFICES PLLC
             700 TOWNER STE 1
             YPSILANTI, MI 48198-5757

and I hereby certify that I have mailed by United States Postal Service the above mentioned
documents to the following non-ECF participants:

             Marsena L Tyronce
             7785 Grandville Ave
             Detroit, MI 48228




 March 13, 2019                                /s/ Barb Ecclestone
                                               BARB ECCLESTONE
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         19-41124-pjs    Doc 31    Filed 03/13/19    Entered 03/13/19 09:59:27   Page 3 of 3
